Filed 11/6/20 P. v. Kass CA1/5
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE


    THE PEOPLE,
          Plaintiff and Respondent,
                                                                 A159399
    v.
    STANISLAV KASS,                                              (San Mateo County Super. Ct.
                                                                  No. 19-NM-009259A)
          Defendant and Appellant.


         Appellant Stanislav Kass appeals from a judgment following his plea of
no contest to one count of driving under the influence. (Veh. Code, § 23152,
subd. (b).)1 Appellant’s counsel has raised no issue on appeal and asks this
court for an independent review of the record to determine whether there are
any arguable issues. (Anders v. California (1967) 386 U.S. 738; People v.
Wende (1979) 25 Cal. 3d 436.) Appellate counsel advised Appellant of his
right to file a supplementary brief to bring to this court’s attention any issue
he believes deserves review. (People v. Kelly (2006) 40 Cal. 4th 106.)
Appellant has not filed such a brief. We have reviewed the record, find no
arguable issues, and affirm the judgment.




1   All undesignated section references are to the Vehicle Code.


                                                        1
                                BACKGROUND
      On August 21, 2019, the San Mateo District Attorney filed an
Information charging Appellant with two felony counts of driving under the
influence (§ 23152, subds. (a), (b), counts 1 & 2), each with allegations that
Appellant had suffered three or more prior driving under the influence
convictions within the last 10 years (§ 23550); one misdemeanor count of
indecent exposure (Pen. Code, § 314, subd. (1), count 3), and three
misdemeanor counts of driving with a suspended license (§§ 14601.2,
subd. (a), 14601.5, subd. (a), 14601.1, subd. (a), counts 4, 5, & 6). As to count
2, an enhancement was alleged that he drove with a blood alcohol
concentration greater than 0.15 percent. (§ 23578.)
      Appellant agreed to plead no contest to count 2 and admit the section
23550 allegation;2 in exchange, the remaining counts as well as four
unrelated misdemeanor charges would be dismissed. In the change of plea
form signed by Appellant, he acknowledged that his attorney had explained
the maximum penalty that could be imposed as a result of his change of plea
was 3 years imprisonment (as well as additional fines and fees).
      At the change of plea hearing, the court confirmed that Appellant had
read the change of plea form before signing it and that he understood the
rights he was giving up by changing his plea. He replied, “Yes, your Honor.”
The court then detailed the maximum possible sentence Appellant could
receive and again asked if Appellant understood. He answered, “Yes, I do.”
Defense counsel stipulated to a factual basis for the charges “based on [his]



2 While there was some discussion at sentencing to determine if Appellant’s
oldest conviction occurred in the relevant time period, the Court below noted,
“it’s really just academic because he has four priors. And even if you get rid
of the first one, it’s still a felony.”


                                        2
independent investigation.” Appellant pled no contest to count 2 and
admitted the section 23550 allegation, the change of plea was accepted by the
Court, and the remaining charges were dismissed.
      In a report filed prior to sentencing, the probation department
recommended denying probation given Appellant’s extensive history of
criminal convictions, substance abuse, and failure to seek or complete
treatment. Specifically, the report noted, “[Appellant] has been on probation,
on parole, or in custody continuously for the past 24 years,” and “he has a
history of expressing [a desire for treatment] when he is pending
sentencing[, h]owever, after he is released from custody he fails to complete,
or at times even enter, treatment.”
      At Appellant’s December 2019 sentencing hearing, the Court recounted
several of the points made in the probation report in its decision to deny
probation. The court emphasized the high number of times Appellant had
been convicted of driving under the influence and described it as “an extreme
public safety issue.” Probation was denied, and Appellant was sentenced to
the upper term of three years.
      Appellant filed a timely notice of appeal.
                                 DISCUSSION
      Because appellant pled no contest to the offense and did not file a
motion to suppress below, the scope of the reviewable issues is restricted to
matters based on constitutional, jurisdictional, or other grounds going to the
legality of the proceedings resulting in the plea, and post-plea sentencing
issues. (People v. DeVaughan (1977) 18 Cal. 3d 889, 895–896; People v.
Shelton (2006) 37 Cal. 4th 759, 766.)
      Appellant was adequately represented by legal counsel throughout the
proceedings. Appellant completed plea forms that described the



                                       3
constitutional rights he was waiving by entering the no contest plea, the trial
court confirmed appellant understood those rights, and the court found
defendant freely and intelligently waived those rights. Defense counsel
stipulated to the factual basis for the plea. The sentence was consistent with
the plea agreement. The sentencing credits were proper.
                                DISPOSITION
      The judgment is affirmed.




                                       4
                  SIMONS, Acting P.J.




We concur.




NEEDHAM, J.




BURNS, J.




(A159399)




              5